Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to claims filed 01/27/2021.
Claims 1-2, 4-6, 8-10 and 12-14 are pending.

Claim Objections
Claim 10 is objected to because of the following informalities: Claim 10 has been amended to add new limitations (and remove a single word “and”), however, as presented, claim 10 is also lacking a previously recited limitation (“prevent the program data stored in the persistent data space that is reachable utilizing the persistence roots from deallocation”) but this limitation has not been presented as struck through. Therefore, the presence/absence of the limitation cannot be ascertained. Further, if Applicant submits a new amendment in their next response, the contents of claim will be further obfuscated and claim scope will not be readily apparent and in fact would, at that time, rise to the level of a rejection under 35 U.S.C. § 112(b). As such, Examiner suggests that Applicant, in their next response, cancel claim 10 and represent the content of claim 10 as a new claim 16 without markup as well as correcting and any claim dependent on claim 10 to depend from the newly added claim. In this way, the metes and bounds of the claimed subject matter will be clear. Appropriate correction is required.

Claim 13 is objected to because of the following informalities: Claim 13 recites, in part, “persistence roots of class attributes or stack frames includes data that includes is referenced or invoked by a program”. There appears to be an extraneous “includes” that should be removed. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 2 recites the limitation "the persistent roots" in line 1. There is insufficient antecedent basis for this limitation in the claim thus rendering the claim indefinite as to what persistent roots is being referred. For the purpose of compact prosecution Examiner will interpret this to refer to the “persistence roots” for which there is support found in claim 1 upon which claim 2 depends.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-2 and 5-6, 8-10 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. Pub. No. US 2013/0080693 A1 (hereafter Kim) in view of Saulpaugh et al. Pat. No. US 6,934,755 B1 (hereafter Saulpaugh) in view of Sturges Pat. No. 5,930,827 (hereafter Sturges) in view of Wrembel “On Materialising Object-Oriented Views”, Databases and Information Systems, 2001, pages 15-28 (hereafter Wrembel).

Evidentiary support provided in Venners “Under the Hood: Objects and arrays” (“This column focuses on Java's underlying technologies”) (hereafter Venners).

With regard to claim 1, Kim teaches a system for providing automatic persistent memory management, comprising: a computing device to (A hybrid memory device includes a DRAM and a non-volatile memory. When a program is executed for the first time by a central processing unit (CPU), and data is copied to the DRAM from an external memory device, the data is also copied to the non-volatile memory in at least abstract and ¶ [0012]):
allocate space as a persistent data space within a non-volatile memory (in at least 224, Fig. 2 and The hybrid memory device includes a DRAM and a non-volatile memory device (NVM) in at least ¶ [0012] and ¶ [0050] and when a program is executed for the first time by the CPU 110, the virtual memory manager 211 assigns a space or 
execute a program to generate program data to be stored as persistent data directly in the persistent data space allocated in the non-volatile memory (When a program is executed for the first time by the CPU 110, and data is copied to the DRAM 222 from an external memory device 240, the data is also copied to the NVM 224 in at least ¶ [0054] and In an embodiment, instead of assigning physical memory (e.g., a space or section of the DRAM 222) to the data, the virtual memory manager 211 links a virtual memory address assigned to the program to an address of the NVM 224 by renewing the main-page table 231. In an embodiment, the data of the NVM 224 is output to the CPU 110 without passing through the DRAM 222, and the computer system 100 executes a program using data of the NVM 224 in at least ¶ [0058] and where the NVM 224 is directly linked to a virtual memory address of the program through the main-page table 231, a read-only mark is included in the main-page table 231. In this way, a later writing of data directly into the NVM 224 may be prevented and the life of the NVM 224 may be improved in at least ¶ [0059], first execution may generate program data stored directly in persistent data space and subsequent writing may be prevented),
resume execution of the program due to an execution interruption (where data that is used to renew a former address, which needs to be preserved when a program is processing or after the program has ended, a method of writing data to a hybrid memory device may include operations shown in FIG. 5 in at least ¶ [0070] and the steps of Fig. 5);
Kim teaches data copied to DRAM 222, volatile memory, is additionally copied to NVM 224, non-volatile memory. Instant application specification as originally filed defines these types of memory in the background of the art as follows: ¶ [0001] “Memory technology can include volatile and non-volatile memory. Volatile memory only maintains its data while the volatile memory is powered. Non-volatile memory can store and retrieve its data even after having been powered off and on”. Therefore, copying data to NVM 224 ostensibly protects that data from deallocation (i.e., after having been powered off and on, the data has not been deallocated and persists). However, although Kim functions to “prevent the program data … from deallocation” as claimed (see at least Kim ¶ [0054] - [0055]), Kim does not explicitly teach “data that is reachable from persistence roots”.
However, in analogous art Saulpaugh teaches identify a first portion of the program data stored in the persistent data space that is reachable through the persistence roots and a second portion of the program data not reachable through persistence roots; and prevent the first portion of the program data from deallocation and allow the second portion of the program data to be deallocated (The garbage collector 126 may start at the root of the virtual persistent heap and flag code and data that are referenced (i.e. need to be kept in the virtual persistent heap). 
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to combine the protecting program data that is reachable from persistence roots from deallocation of Saulpaugh with the persistent memory management system of Kim resulting in the system of Kim protecting program data that is reachable from persistence roots from deallocation. A person having ordinary skill in the art would have been motivated to make this combination, with a reasonable expectation of success, for the purpose of increasing system efficiency and improving data locality by both freeing memory by deleting objects and moving objects closer together whilst also retaining persistent data that is flagged as needed to be kept (see at least Saulpaugh col. 35 line 61 – col. 36 line 9).
Kim and Saulpaugh do not specifically teach a tree-based structure.
However, in analogous art Sturges teaches wherein the persistent data includes information in a tree-based structure to allow dynamic data allocation and deallocation during the program execution (Also shown is a plurality of memory blocks, 48a-48* allocated for storing free memory block headers. The free memory block headers point to the free memory blocks 46a-46*. There is one free memory block header for each free memory block 46a-46*. Additionally, the free memory block headers are logically organized as a Cartesian binary tree to facilitate dynamic 
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to combine the a tree-based structure of Sturges with the persistent memory management system of Kim and Saulpaugh resulting in the system of Kim and Saulpaugh storing data in a tree-based structure as in Sturges. A person having ordinary skill in the art would have been motivated to make this combination, with a reasonable expectation of success, for the purpose of increasing system efficiency and performance by utilizing a data structure which provides for dynamically allocating and deallocating memory such that memory may be dynamically allocated when needed and dynamically deallocated when no longer needed removing waste and inefficiencies (see at least Sturges col. 5 lines 1-10 and col. 12 lines 18-25).
Kim, Saulpaugh and Sturges do not specifically teach program data includes class attributes and stack frame references to provide persistence roots.
However, in analogous art Wrembel teaches wherein a portion of the program data includes class attributes and stack frame references to provide persistence roots to the portion of the program data; persistence roots of class attributes or stack frames (The object-oriented query and conversion functions operate on roots of persistence attached to base classes <class attributes>. The root of persistence is a schema element that attributes persistence to objects. An object becomes persistent only when: (1) it is explicitly attached to the root of persistence or (2) it is referenced by another persistent object <stack frame references, see Venners, in Object-oriented reside either on the Java stack as local variables, on the heap as instance variables of objects, or in the method area as class variables”> (cf. [4]), otherwise an object is temporary in at least page 19, ¶ 5)
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to combine the program data includes class attributes and stack frame references to provide persistence roots of Wrembel with the persistent memory management system of Kim, Saulpaugh and Sturges resulting in the system of Kim, Saulpaugh and Sturges utilizing class attributes and stack frame references as roots of persistence as in Wrembel. A person having ordinary skill in the art would have been motivated to make this combination, with a reasonable expectation of success, as it would merely be a simple substitution of one known element for another to obtain predictable results. Kim, Saulpaugh and Sturges differ from the instant claim only in that the root of persistence as in Saulpaugh has not been specifically recited as class attributes and stack frame references to providing persistence roots. In Wrembel, class attributes and stack frame references to providing persistence roots is known, see at least page 19, ¶ 5. A person having ordinary skill in the art prior to the effective filing date of the claimed invention could have substituted the persistence roots of Saulpaugh for the class attributes and stack frame references to providing persistence roots of Wrembel and the results would have been predictable. That is, the result would be predictable that in making the aforementioned substitution, the root of persistence would be based off of class attributes and stack frame references as in Wrembel.

With regard to claim 2, Kim, Saulpaugh, Sturges and Wrembel teach the system of claim 1,
Kim does not specifically teach that the persistence roots contain a snapshot to resume execution.
However, in analogous art Saulpaugh teaches wherein the persistent roots contains a snapshot of an execution state at a specific consistent point in time and can be resumed from the specific consistent point in time (Checkpointing the application to its persistent heap. Expiring any current leases to local and/or remote services external to the application. Expiring any current leases to system services. Packaging the persistent state of the application in the persistent heap and sending the persistent heap for the application to the node where the application is to migrate. A transaction mechanism may be used, where the application's entire persistent state is copied atomically as a "transaction" and committed as having migrated on both the sending and receiving nodes. Reconstituting the state of the application into a new virtual persistent heap on the node where the application migrated. Re-establishing leases to services and/or system services for the application. The application resuming execution in the virtual persistent heap on the node where it migrated in at least col. 4 line 54 – col. 5 line 4).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to combine the persistence roots contain a snapshot to resume execution of Saulpaugh with the persistent memory management system of Kim resulting in the system of Kim wherein the persistence roots contain a snapshot to resume execution. A person having ordinary skill in the art would have been 

With regard to claim 5, Kim, Saulpaugh, Sturges and Wrembel teach the system of claim 1,
Kim does not specifically teach that the program is a Java Virtual Machine process running on a Java Virtual Machine.
However, in analogous art Saulpaugh teaches wherein the program is a Java Virtual Machine process running on a Java Virtual Machine (By writing an application in Java, the application is not tied to a particular machine, but is rather written to run on an abstract or "virtual" machine, the Java Virtual Machine (JVM). Consequently, it is possible for the application to run on any machine on the network that implements the JVM specification in at least col. 2 lines 31-43).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to combine the program is a Java Virtual Machine process running on a Java Virtual Machine of Saulpaugh with the persistent memory management system of Kim resulting in the system of Kim executing programs that are Java Virtual Machine processes running on Java Virtual Machines. A person having ordinary skill in the art would have been motivated to make this combination, with a reasonable expectation of success, for the purpose of providing flexibility that the programs may run on any machine that implements the JVM specification as well as 

With regard to claim 6, Kim teaches wherein the persistent data is a memory-mapped file on top of a non-volatile memory aware file system in persistent memory (The hybrid memory device 120 writes data into a memory space corresponding to the address ADDR, or reads data from a memory space corresponding to the address ADDR to transmit to the CPU 110 in at least ¶ [0045] and When a program is executed for the first time by the CPU 110, and data is copied to the DRAM 222 from an external memory device 240, the data is also copied to the NVM 224 in at least ¶ [0054]).

With regard to claim 8, Kim teaches wherein the computing device is to provide a signature to be registered in persistent memory to identify program elements that references state outside of persistent memory (receiving a write request for a virtual memory address linked to the NVM <signature registered in NVM> (S21), generating a page-fault and assigning a physical memory address to the virtual memory address (S22), copying data stored in the NVM to store in the DRAM (S23), renewing a main-page table (MPT) (S24), executing a writing operation to write data into a virtual memory address linked to the DRAM (S25) <state outside persistent 

With regard to claim 9, Kim, Saulpaugh, Sturges and Wrembel teach the system of claim 1, 
Kim does not specifically teach a log area where the program stores operations of atomicity.
However, in analogous art Saulpaugh teaches wherein the program stores operations of atomicity in a log area (this may be combined with a log-based approach to guarantee atomicity on store transactions in at least col. 20 lines 7-14 and The virtual heap may be stored in a persistent store. Thus, in one embodiment, the database store method and API may be provided to manage the virtual persistent heap in the store. The store API may provide atomicity on the store transaction to substantially guarantee the consistency of the information stored in the database in at least col. 6 lines 12-23 and col. 4 lines 52-67).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to combine the program stores operations of atomicity of Saulpaugh with the persistence management system of Kim resulting in a system in which the program logs atomic operations. A person having ordinary skill in the art would have been motivated to make this combination for the purpose of guaranteeing the consistency of the information stored in the database and guaranteeing the atomicity on store transactions (See at least Saulpaugh col. 20 lines 7-14 and col. 6 lines 12-23).

With regard to claim 10, Kim teaches a method for providing automatic persistent memory management, comprising (A hybrid memory device includes a DRAM and a non-volatile memory. When a program is executed for the first time by a central processing unit (CPU), and data is copied to the DRAM from an external memory device, the data is also copied to the non-volatile memory in at least abstract and ¶ [0012]):
initiating, with a processor, a virtual memory address (a method of reading data in a hybrid memory device includes determining whether a program has been executed for the first time, and when the program is executed for the first time, assigning a space of a DRAM and a non-volatile memory to a virtual memory address, and copying data from an external memory device to the DRAM and the non-volatile memory in at least ¶ [0022])
to allocate space in a non-volatile memory as persistent data space (in at least 224, Fig. 2 and The hybrid memory device includes a DRAM and a non-volatile memory device (NVM) in at least ¶ [0012] and ¶ [0050] and when a program is executed for the first time by the CPU 110, the virtual memory manager 211 assigns a space or section of the DRAM 222 to the virtual memory address 1, 2, 3 and 4 of the virtual memory space 250, copies data from the external memory device 240 to the DRAM 222, and renews the main-page table 231. Further, the virtual memory manager 211 assigns a space or section of the NVM 224 to the virtual memory address 1, 2, 3 and 4 of the virtual memory space 250, and copies data from the external memory device 240 to the NVM 224 in at least ¶ [0055]);
executing a program with the virtual computer machine on the processor, where the program generates program data to be stored as persistent data directly in the persistent data space allocated in the non-volatile memory (When a program is executed for the first time by the CPU 110, and data is copied to the DRAM 222 from an external memory device 240, the data is also copied to the NVM 224 in at least ¶ [0054] and In an embodiment, instead of assigning physical memory (e.g., a space or section of the DRAM 222) to the data, the virtual memory manager 211 links a virtual memory address assigned to the program to an address of the NVM 224 by renewing the main-page table 231. In an embodiment, the data of the NVM 224 is output to the CPU 110 without passing through the DRAM 222, and the computer system 100 executes a program using data of the NVM 224 in at least ¶ [0058] and where the NVM 224 is directly linked to a virtual memory address of the program through the main-page table 231, a read-only mark is included in the main-page table 231. In this way, a later writing of data directly into the NVM 224 may be prevented and the life of the NVM 224 may be improved in at least ¶ [0059], first execution may generate program data stored directly in persistent data space and subsequent writing may be prevented),
Kim teaches data copied to DRAM 222, volatile memory, is additionally copied to NVM 224, non-volatile memory. Instant application specification as originally filed defines these types of memory in the background of the art as follows: ¶ [0001] “Memory technology can include volatile and non-volatile memory. Volatile memory only maintains its data while the volatile memory is powered. Non-volatile memory can store and retrieve its data even after having been powered off and on”. Therefore, copying “preventing the program data … from deallocation” as claimed (see at least Kim ¶ [0054] - [0055]), Kim does not explicitly teach “data that is reachable from persistence roots”.
Additionally, although Kim teaches virtual memory and virtual addressing, Kim does not explicitly teach initiating a virtual computer machine.
However, in analogous art Saulpaugh teaches initiating, with a processor, a virtual computer machine (By writing an application in Java, the application is not tied to a particular machine, but is rather written to run on an abstract or "virtual" machine, the Java Virtual Machine (JVM) in at least col. 2 lines 31-43)
identifying a first portion of the program data stored in the persistent data space that is reachable through the persistence roots and a second portion of the program data not reachable through persistence roots; and preventing the first portion of the program data from deallocation and allowing the second portion of the program data to be deallocated (The garbage collector 126 may start at the root of the virtual persistent heap and flag code and data that are referenced (i.e. need to be kept in the virtual persistent heap). Then, all code and data not flagged may be removed from the virtual persistent heap. Alternatively, the garbage collector 126 may flag code and data that are not referenced, and then may remove the flagged code and data. In one embodiment, the code and data may be comprised in objects, and the garbage collector may examine and flag for removal objects in the heap that are not referenced in at least col. 36 lines 10-19).

Kim and Saulpaugh do not specifically teach a tree-based structure.
However, in analogous art Sturges teaches wherein the persistent data includes information in a tree-based structure to allow dynamic data allocation and deallocation during the program execution (Also shown is a plurality of memory blocks, 48a-48* allocated for storing free memory block headers. The free memory block headers point to the free memory blocks 46a-46*. There is one free memory block header for each free memory block 46a-46*. Additionally, the free memory block headers are logically organized as a Cartesian binary tree to facilitate dynamic allocation and deallocation of free memory blocks 46a-46* in at least col. 5 lines 1-10) and

Kim, Saulpaugh and Sturges do not specifically teach program data includes class attributes and stack frame references to provide persistence roots.
However, in analogous art Wrembel teaches wherein a portion of the program data includes class attributes and stack frame references to provide persistence roots to the portion of the program data; persistence roots of class attributes or stack frames (The object-oriented query and conversion functions operate on roots of persistence attached to base classes <class attributes>. The root of persistence is a schema element that attributes persistence to objects. An object becomes persistent only when: (1) it is explicitly attached to the root of persistence or (2) it is referenced by another persistent object <stack frame references, see Venners, in Object-oriented machine, “Object references and primitive types reside either on the Java stack as local 
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to combine the program data includes class attributes and stack frame references to provide persistence roots of Wrembel with the persistent memory management system of Kim, Saulpaugh and Sturges resulting in the system of Kim, Saulpaugh and Sturges utilizing class attributes and stack frame references as roots of persistence as in Wrembel. A person having ordinary skill in the art would have been motivated to make this combination, with a reasonable expectation of success, as it would merely be a simple substitution of one known element for another to obtain predictable results. Kim, Saulpaugh and Sturges differ from the instant claim only in that the root of persistence as in Saulpaugh has not been specifically recited as class attributes and stack frame references to providing persistence roots. In Wrembel, class attributes and stack frame references to providing persistence roots is known, see at least page 19, ¶ 5. A person having ordinary skill in the art prior to the effective filing date of the claimed invention could have substituted the persistence roots of Saulpaugh for the class attributes and stack frame references to providing persistence roots of Wrembel and the results would have been predictable. That is, the result would be predictable that in making the aforementioned substitution, the root of persistence would be based off of class attributes and stack frame references as in Wrembel.

With regard to claim 12, Kim teaches wherein the preventing the program data from deallocation includes utilizing copy-on-write to execute operations on persistent data (When a program is executed for the first time by the CPU 110, and data is copied to the DRAM 222 from an external memory device 240, the data is also copied to the NVM 224 in at least ¶ [0054])
Kim does not specifically teach executing operations automatically.
However, in analogous art Saulpaugh teaches automatically (orthogonal persistence extends the automatic memory management of the Java platform to encompass stable memory in at least col. 2 lines 63-65).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to combine the executing operations automatically of Saulpaugh with the persistence management system of Kim resulting in a system in which the program executes operations automatically. A person having ordinary skill in the art would have been motivated to make this combination for the purpose of extends the automatic main memory storage management of the Java language beyond a single execution of a JVM through the use of orthogonal persistence (See at least Saulpaugh col. 2 lines 44-65).

With regard to claim 13, Kim, Saulpaugh, Sturges and Wrembel teach the method of claim 10,
Kim does not specifically teach data includes data that includes is referenced or invoked by a program, class, object, thread, or element that references data in a computing device.
wherein data that is reachable through persistence roots of class attributes or stack frames includes data that includes is referenced or invoked by a program, class, object, thread, or element that references data in a computing device (In object-oriented programming languages such as Java, objects may be defined as structures that are instances of a particular class definition or subclass object definition. Objects may include instances of the class's methods or procedures (code) and/or data related to the object. An object is what actually "runs" in an object-oriented program in the computer in at least col. 38 lines 39-45 and The Java language provides the programmer with an object model, a strong type system, automatic main memory storage management and concurrency through lightweight threads in at least col. 2 lines 44-49).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to combine the data that includes is referenced or invoked by a program, class, object, thread, or element that references data in a computing device of Saulpaugh with the persistent memory management system of Kim resulting in the system of Kim wherein the program data includes data that includes is referenced or invoked by a program, class, object, thread, or element that references data in a computing device as these are features of programs written as Java Virtual Machine processes running on a Java Virtual Machines. A person having ordinary skill in the art would have been motivated to make this combination, with a reasonable expectation of success, for the purpose of providing flexibility that the programs may run on any machine that implements the JVM specification as well as improve the efficiency of migration and avoids problems due to slight differences among 

With regard to claim 14, Kim teaches a tangible, non-transitory, computer-readable medium comprising instructions that, when executed by a processor, direct the processor to: allocate space in a non-volatile memory as persistent data space (in at least 224, Fig. 2 and The hybrid memory device includes a DRAM and a non-volatile memory device (NVM) in at least ¶ [0012] and ¶ [0050] and when a program is executed for the first time by the CPU 110, the virtual memory manager 211 assigns a space or section of the DRAM 222 to the virtual memory address 1, 2, 3 and 4 of the virtual memory space 250, copies data from the external memory device 240 to the DRAM 222, and renews the main-page table 231. Further, the virtual memory manager 211 assigns a space or section of the NVM 224 to the virtual memory address 1, 2, 3 and 4 of the virtual memory space 250, and copies data from the external memory device 240 to the NVM 224 in at least ¶ [0055]);WO 2017/058231 PCT/US2015/053494-17-
generate program data to be stored as persistent data directly in the persistent data space allocated in the non-volatile memory (When a program is executed for the first time by the CPU 110, and data is copied to the DRAM 222 from an external memory device 240, the data is also copied to the NVM 224 in at least ¶ [0054] and In an embodiment, instead of assigning physical memory (e.g., a space or section of the DRAM 222) to the data, the virtual memory manager 211 links a virtual memory address assigned to the program to an address of the NVM 224 by renewing the main-, first execution may generate program data stored directly in persistent data space and subsequent writing may be prevented),
Kim teaches data copied to DRAM 222, volatile memory, is additionally copied to NVM 224, non-volatile memory. Instant application specification as originally filed defines these types of memory in the background of the art as follows: ¶ [0001] “Memory technology can include volatile and non-volatile memory. Volatile memory only maintains its data while the volatile memory is powered. Non-volatile memory can store and retrieve its data even after having been powered off and on”. Therefore, copying data to NVM 224 ostensibly protects that data from deallocation (i.e., after having been powered off and on, the data has not been deallocated and persists). However, although Kim functions to “prevent the program data … from deallocation” as claimed (see at least Kim ¶ [0054] - [0055]), Kim does not explicitly teach “data that is reachable from persistence roots” and “designate program data stored in the persistence data space that is not reachable from persistence roots from deallocation”.
However, in analogous art Saulpaugh teaches identify a first portion of the program data stored in the persistent data space that is reachable through the persistence roots and a second portion of the program data not reachable through persistence roots; prevent the first portion of program data stored in the persistent data space that is reachable utilizing the persistence roots from deallocation; and designate the second portion of program data stored in the persistence data space that is not reachable from persistence roots for deallocation (The garbage collector 126 may start at the root of the virtual persistent heap and flag code and data that are referenced (i.e. need to be kept in the virtual persistent heap). Then, all code and data not flagged may be removed from the virtual persistent heap. Alternatively, the garbage collector 126 may flag code and data that are not referenced, and then may remove the flagged code and data. In one embodiment, the code and data may be comprised in objects, and the garbage collector may examine and flag for removal objects in the heap that are not referenced in at least col. 36 lines 10-19).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to combine the designating program data that is not reachable from persistence roots from deallocation of Saulpaugh with the persistent memory management system of Kim resulting in the system of Kim designating program data that is not reachable from persistence roots from deallocation. A person having ordinary skill in the art would have been motivated to make this combination, with a reasonable expectation of success, for the purpose of increasing system efficiency and improving data locality by both freeing memory by specifically deallocating objects that are not required to be persistent and moving objects closer 
Kim and Saulpaugh do not specifically teach a tree-based structure.
However, in analogous art Sturges teaches wherein the persistent data includes information in a tree-based structure to allow dynamic data allocation and deallocation during the program execution (Also shown is a plurality of memory blocks, 48a-48* allocated for storing free memory block headers. The free memory block headers point to the free memory blocks 46a-46*. There is one free memory block header for each free memory block 46a-46*. Additionally, the free memory block headers are logically organized as a Cartesian binary tree to facilitate dynamic allocation and deallocation of free memory blocks 46a-46* in at least col. 5 lines 1-10) and
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to combine the a tree-based structure of Sturges with the persistent memory management system of Kim and Saulpaugh resulting in the system of Kim and Saulpaugh storing data in a tree-based structure as in Sturges. A person having ordinary skill in the art would have been motivated to make this combination, with a reasonable expectation of success, for the purpose of increasing system efficiency and performance by utilizing a data structure which provides for dynamically allocating and deallocating memory such that memory may be dynamically allocated when needed and dynamically deallocated when no longer needed removing waste and inefficiencies (see at least Sturges col. 5 lines 1-10 and col. 12 lines 18-25).

However, in analogous art Wrembel teaches wherein a portion of the program data includes class attributes and stack frame references to provide persistence roots to the portion of the program data; persistence roots of class attributes or stack frames (The object-oriented query and conversion functions operate on roots of persistence attached to base classes <class attributes>. The root of persistence is a schema element that attributes persistence to objects. An object becomes persistent only when: (1) it is explicitly attached to the root of persistence or (2) it is referenced by another persistent object <stack frame references, see Venners, in Object-oriented machine, “Object references and primitive types reside either on the Java stack as local variables, on the heap as instance variables of objects, or in the method area as class variables”> (cf. [4]), otherwise an object is temporary in at least page 19, ¶ 5)
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to combine the program data includes class attributes and stack frame references to provide persistence roots of Wrembel with the persistent memory management system of Kim, Saulpaugh and Sturges resulting in the system of Kim, Saulpaugh and Sturges utilizing class attributes and stack frame references as roots of persistence as in Wrembel. A person having ordinary skill in the art would have been motivated to make this combination, with a reasonable expectation of success, as it would merely be a simple substitution of one known element for another to obtain predictable results. Kim, Saulpaugh and Sturges differ from the instant claim only in that the root of persistence as in Saulpaugh has not been specifically .

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. Pub. No. US 2013/0080693 A1 (hereafter Kim) in view of Saulpaugh et al. Pat. No. US 6,934,755 B1 (hereafter Saulpaugh) in view of Sturges Pat. No. 5,930,827 (hereafter Sturges) in view of Wrembel “On Materialising Object-Oriented Views”, Databases and Information Systems, 2001, pages 15-28 (hereafter Wrembel) as applied to claims 1-2 and 5-6, 8-10 and 12-14 above and in further view of “The Structure of the Java Virtual Machine”, May 9, 2014, Oracle (hereafter Oracle).

With regard to claim 4, Kim, Saulpaugh, Sturges and Wrembel the system of claim 1,
Kim does not specifically teach that the program data includes type definitions, objects, variables of primitive types, stacks and threads.
wherein the program data includes type definitions, objects, variables of primitive types, stacks, threads (in at least col. 38 lines 39-45, col. 2 lines 44-49 and A "stack" may be defined as an area of memory that may be used for data whose size can be determined when the program is compiled. A stack may be managed substantially similarly to a heap in at least col. 9 line 66 – col. 10 line 4),
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to combine the program data includes type definitions, objects, variables of primitive types, stacks and threads of Saulpaugh with the persistent memory management system of Kim resulting in the system of Kim wherein the program data includes type definitions, objects, and variables of primitive types as these are features of programs written as Java Virtual Machine processes running on a Java Virtual Machines. A person having ordinary skill in the art would have been motivated to make this combination, with a reasonable expectation of success, for the purpose of providing flexibility that the programs may run on any machine that implements the JVM specification as well as improve the efficiency of migration and avoids problems due to slight differences among machine, in particular as once the program starts running, it runs only in the heap of the JVM on which it initially started in which persistence of data has been protected (see at least Saulpaugh col. 2 lines 31-43 and col. 35 line 61 – col. 36 line 9).
Kim, Saulpaugh, Sturges and Wrembel do not specifically teach program data including registers and program counters.
wherein the program data includes registers, and program counters (in at least 2.5.1. The pc Register and 2.6.2. Operand Stacks <function as registers>).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to combine the program data including registers and program counters of Oracle with the persistent memory management system of Kim, Saulpaugh, Sturges and Wrembel resulting in the system of Kim wherein the program data includes registers and program counters as these are features of programs written as Java Virtual Machine processes running on a Java Virtual Machines. A person having ordinary skill in the art would have been motivated to make this combination, with a reasonable expectation of success, as the combination merely combine prior art elements according to known methods and yields predictable results. Both Saulpaugh and Oracle pertain to the use of Java Virtual Machines, wherein Saulpaugh, see above, teaches at least Java Virtual Machines comprising program data including definitions, objects, variables of primitive types, stacks, threads and wherein Oracle, see above, teaches at least Java Virtual Machines comprising program data including registers and program counters (as well as definitions, objects, variables of primitive types, stacks, threads in at least 2.2, 2.3, 2.5.2 and 2.5). The only difference between Saulpaugh and the claimed invention is the lack of positively reciting all of the elements of program data of a Java Virtual Machine. A person having ordinary skill in the art could have combined the elements as claimed by known methods and that in combination each element merely performs the same function as it does separately as these as merely types of program data of a Java Virtual Machine and moreover Oracle .

Response to Arguments
Applicant's arguments filed 01/27/2021 have been fully considered but they are not persuasive. Applicant argues in substance:

Hence, the Kim reference appears to describe storing persistent data from an external memory device to a DRAM and from the DVM to an NVM. However, the Kim reference does not address, and therefore does not teach identifying a first portion of the program data stored in the persistent data space that is reachable through the persistence roots of class attributes or stack frames and a second portion of the program data not reachable through persistence roots of class attributes or stack frame references, as recited by independent claims 1,10, and 14 as currently amended.
The term virtual persistent heap is just a single address space for both the virtual heap 110 and the in-memory heap 108. (Column 36, lines 63-65). Thus, the Saulpaugh begins garbage collection at a root of the address space for the virtual heap 110 and the in-memory heap 108. The root of the address space or root of the persistent heap is not analogous to persistence roots. The garbage collection at the root of the persistent heap as described in Saulpaugh is in no way a description of persistence roots of class attributes or stack frame references that can be utilized to when a program execution state is resumed. Hence, the Saulpaugh reference appears to describe a system and method for migrating running Java and other applications from one machine to another on a network. However, the Saulpaugh reference does not address, and therefore does not teach identifying a first portion of the program data stored in the persistent data space that is reachable through the persistence roots of class attributes or stack frames and a second portion of the program data not reachable through persistence roots of class attributes or stack frame references, as recited by independent claims 1, 10, and 14 as currently amended.
Hence, the Sturges reference appears to describe dynamic memory management using a binary tree. However, the Sturges reference does not address, and therefore does not teach identifying a first portion of the program data stored in the persistent data space that is reachable through the persistence roots of class attributes or stack frames and a second portion of the program data not reachable through persistence roots of class attributes or stack frame references, as recited by independent claims 1,10, and 14 as currently amended.
The Wrembel reference does not cure the deficiencies of the Kim, Saulpaugh, and Sturges references. The Wrembel reference states, “an approach to defining materialized object-oriented views. In our model an object-oriented view is defined as a view schema of an arbitrary complex structure and behavior, composed of view classes.” (Abstract). Hence, the Wrembel reference appears to describe keeping all of the instances of view class in a schema persistent. However, the Wrembel reference does not address, and therefore does not teach identifying a first portion of the program data stored in the persistent data space that is reachable through the persistence roots of class attributes or stack frames and a second portion of the program data not reachable through persistence roots of class attributes or stack frame references, as recited by independent claims 1,10, and 14 as currently amended.
However, the Oracle reference does not address, and therefore does not teach identifying a first portion of the program data stored in the persistent data space that is reachable through the persistence roots of class attributes or stack frames and a second portion of the program data not reachable through persistence roots of class attributes or stack frame references, as recited by independent claim 1, as currently amended.
With regard to point (a), Examiner respectfully disagrees with Applicant. Examiner acknowledges that Kim does not explicitly teach data reachable from persistence roots (and more so that the persistence roots comprise class attributes or stack frames), however, Kim does teach copying data to NVM 224 which ostensibly protects that data from deallocation (i.e., after having been powered off and on, the data has not been deallocated and persists). Therefore, while Kim is not explicitly 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Examiner refers Applicant to the detailed mapping in the rejection above wherein not only is Kim not relied upon for the argued limitations but, moreover, the rejection is based upon a combination of multiple references that together teach the claimed subject matter.
Argument has not been found to be persuasive.
With regard to point (b), Examiner respectfully disagrees with Applicant. Applicant asserts “The garbage collection at the root of the persistent heap as described in Saulpaugh is in no way a description of persistence roots of class attributes or stack frame references that can be utilized to when a program execution state is resumed”. First, Saulpaugh clearly teaches persistence roots. A persistence root, in the art, 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Examiner refers Applicant to the detailed mapping in the rejection above wherein Saulpaugh teaches aspects pertaining to persisting and deallocation some data and Wrembel for teaching persistence roots of class attributes or stack frames.
Lastly, Applicant is arguing the newly added aspect of Saulpaugh pertaining to “persistence roots … that can be utilized to when a program execution state is resumed”. Examiner directs Applicant’s attention to the detailed mapping of the rejection of claim 2 in which this new limitation has been added. Saulpaugh’s inventive purpose is specifically directed to persisting state such that resumption may be later performed. See at least col. 4 line 54 – col. 5 line 4 “Checkpointing the application to its persistent heap… Reconstituting the state of the application into a new virtual persistent heap”. Therefore, Saulpaugh saves a snapshot of data that should persist and later resumes from that snapshotted state.
Argument has not been found to be persuasive.
With regard to point (c), Examiner respectfully disagrees with Applicant. Sturges has not been relied upon to teach the argued limitations but rather a combination of portions Kim, Saulpaugh and Wrembel are relied upon to teach the argued limitations. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Examiner refers Applicant to the detailed mapping in the rejection above wherein Sturges has been relied on to teach aspects pertaining to a tree-based structure for allocation and deallocation of data and the argued limitation has been taught by a 
With regard to point (d), Examiner respectfully disagrees with Applicant. Applicant misunderstands the application of the teaching of Wrembel. The combination of Kim and Saulpaugh teach the aspects of the argued limitation pertaining to identifying portions of data for persisting and deallocating in view of persistence roots. Wrembel is applied to establish that persistence roots, as in Saulpaugh for example, may be provided by class attributes or stack frame references (as Applicant acknowledges, in their argument, is taught by Wrembel). Therefore, it is not germane to the instant combination whether Wrembel “appears to describe keeping all of the instances of view class in a schema persistent” as Applicant asserts because Kim and Saulpaugh teach the retaining/deallocation of data and Wrembel teaches the aspect of persistence attributed through class attributes or stack frame references.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Examiner refers Applicant to the detailed mapping in the rejection above where each reference is specifically mapped to the limitations for which they are relied upon and rationale as to the combining of said references.

With regard to point (e), Examiner respectfully disagrees with Applicant. Oracle has not been relied upon to teach the argued limitations but rather a combination of portions Kim, Saulpaugh and Wrembel are relied upon to teach the argued limitations. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Examiner refers Applicant to the detailed mapping in the rejection above wherein Oracle has been relied on to teach aspects pertaining to program data comprising registers and program counters and the argued limitation has been taught by a combination of the aforementioned references. Argument has not been found to be persuasive.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 

Examiner respectfully requests, in response to this Office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s). This will assist Examiner in prosecuting the application.

When responding to this Office Action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections.  See 37 CFR 1.111(c).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY A TEETS whose telephone number is (571)272-3338.  The examiner can normally be reached on Monday - Friday, 6am-2pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng An can be reached on 5712723756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRADLEY A TEETS/Primary Examiner, Art Unit 2195